DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.
 
Response to Amendment
The Amendment filed on 10/26/2020 has been entered. Claims 1, 3-5, and 9-20 remain pending in the application. 	
Applicant’s Amendment to the claims has overcome the outstanding rejections under 35 USC 103 as previously set forth in the Final Office action filed 01/13/2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (US 20160204357) (Jang) in view of Gerhard et al (US 2007/0170419) (Gerhard).

In reference to claims 1, 3-5, 9-12, and 14, Jang teaches the a compound of formula 3 [0075] as shown below for use as an electron transporting layer material wherein Y4 is a N, Y2 is CR, R pyridyl  substituted by P(O)R14R15, R14 and R15 are each phenyl, each other Y group is CH, R1 is a phenyl substituted pyridyl [0077] [0078] [0012] [0013] [0072] [0060]. 

    PNG
    media_image1.png
    200
    347
    media_image1.png
    Greyscale

Jang discloses the compound of formula 3 that encompasses the presently claimed compound, including wherein Y4 is a N, Y2 is CR, R is a pyridyl substituted by P(O)R14R15, R14 and R15 are each phenyl, each other Y group is CH, R1 is a phenyl substituted pyridyl. Each of the disclosed substituents from the substituent groups of Jang are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula 3.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula 3 to provide the compound described above, which is both disclosed by Jang and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Jang does not expressly teach that the phosphine oxide is instead a sulfone as instantly claimed but teaches generally that the material can be can be preferably used as an electron transport material in an OLED device (Jang [0228]). 

With respect to the difference, Gerhard teaches, in related art, sulfones as alternatives to phosphine oxides in OLED materials for use as electron-transport materials and teaches that they enable high efficiencies and long lifetimes to be obtained simultaneously (Gerhard [0013] [0019]-[0023])). 

It would have been obvious to the ordinarily skilled artisan to use the functional equivalent of a sulfone as taught by Gerhard for the phosphine oxide of Jang. That is, the substitution of the sulfone of Gerhard for the phosphine oxide of Jang, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result of preparing an electron transport material to enable high efficiencies and long lifetimes simultaneously. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	

For Claim 1: Reads on a compound of formula 1 wherein ring A is a pyridine, X1 is N and X2 is CR2 wherein R2 is phenyl substituted pyridyl, a1 is 1, Ar7 is phenyl, R3 is a group of formula 2-4 wherein L9 is pyridinylene, and Ar6 is phenyl. 
For Claims 3-5: Reads on wherein L9 and L11 are each pyridinylene, formulae 3-19 to 3-24, or 4-3 to 4-6. 
For Claim 9-10: Reads on wherein R2 is pyridyl substituted by phenyl, R3 is a group of formula 2-4 and all other groups R# are hydrogen.
For Claim 11: Reads on a compound of formula 1E.
For Claim 12: Reads on a compound of formula 1E, X1 is N, X2 is CR2, R32 is a group of formula 2-4 L9 is pyridinylene, and Ar6 is phenyl.
For Claim 14: Reads on a compound of formula 1E, X1 is N, X2 is CR2, R32 is a group of formula 2-4, L9 is pyridinylene, and Ar6 is phenyl.

In reference to claims 13 and 15, Jang teaches the a compound of formula 2 [0075] as shown below wherein Y4 is a N, Y2 is CR, R pyridyl substituted by P(O)R14R15, R14 and R15 are each phenyl, each other Y group is CH, R1 is a phenyl substituted pyridyl [0077] [0078] [0012] [0013] [0070] [0060]. 

    PNG
    media_image2.png
    192
    352
    media_image2.png
    Greyscale


Jang discloses the compound of formula 3 that encompasses the presently claimed compound, including wherein Y4 is a N, Y2 is CR, R is pyridyl substituted by P(O)R14R15, R14 and R15 are each phenyl, each other Y group is CH, R1 is a phenyl substituted pyridyl. Each of the disclosed substituents from the substituent groups of Jang are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula 3.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula 3 to provide the compound described above, which is both disclosed by Jang and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Jang does not expressly teach that the phosphine oxide is instead a sulfone as instantly claimed but teaches generally that the material can be can be preferably used as an electron transport material in an OLED device (Jang [0228]). 

With respect to the difference, Gerhard teaches, in related art, sulfones as alternatives to phosphine oxides in OLED materials for use as electron-transport materials and teaches that they enable high efficiencies and long lifetimes to be obtained simultaneously (Gerhard [0013] [0019]-[0023])). 

It would have been obvious to the ordinarily skilled artisan to use the functional equivalent of a sulfone as taught by Gerhard for the phosphine oxide of Jang. That is, the substitution of the sulfone of Gerhard for the phosphine oxide of Jang, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result of preparing an electron transport material to enable high efficiencies and long lifetimes simultaneously. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	

In reference to claims 17-20, Jang in view of Gerhard teaches the compound as described above for claim 1 and further teaches that the compound is used in an electron transport or electron injection layer of an organic light emitting device (Jang [0015]) comprising a substrate, positive elect rode, organic material layer, hole injection layer, hole transport layer, light emitting layer, hole blocking layer, electron transport layer, electron injection layer and negative electrode (Jang [0049]-[0058]). 

It would have been obvious to the ordinarily skilled artisan, before the effective filing date of the instant application to have used the compound of Jang in the device of Jang in view of Gerhard as taught therein in the electron transport or electron injection layer of the device with the layer configuration as taught therein with the anticipation of preparing a device functioning in a manner similar to the devices exemplified by Jang. 

In reference to claim 16, Jang teaches the a compound of formula 3 [0075] as shown below wherein Y4 is a N, Y2 is CR, R is P(O)R14R15, R14 and R15 are each phenyl, each other Y group is CH, R1 is a phenyl (Jang [0077] [0078] [0012] [0013]). 

    PNG
    media_image1.png
    200
    347
    media_image1.png
    Greyscale

Jang discloses the compound of formula 3 that encompasses the presently claimed compound, including wherein Y4 is a N, Y2 is CR, R is anthryl substituted P(O)R14R15, R14 and R15 are each phenyl, each other Y group is CH, R1 is a phenyl. Each of the disclosed substituents from the substituent groups of Jang are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula 3.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula 3 to provide the compound described above, which is both disclosed by Jang and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Jang does not expressly teach that the phosphine oxide is instead a sulfone as instantly claimed but teaches generally that the material can be can be preferably used as an electron transport material in an OLED device (Jang [0228]). 

With respect to the difference, Gerhard teaches, in related art, sulfones as alternatives to phosphine oxides in OLED materials for use as electron-transport materials and teaches that they enable high efficiencies and long lifetimes to be obtained simultaneously (Gerhard [0013] [0019]-[0023])). 

It would have been obvious to the ordinarily skilled artisan to use the functional equivalent of a sulfone as taught by Gerhard for the phosphine oxide of Jang. That is, the substitution of the sulfone of Gerhard for the phosphine oxide of Jang, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result of preparing an electron transport material to enable high efficiencies and long lifetimes simultaneously. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	
For Claim 16: Reads on compound 122.

Response to Arguments
Applicant’s arguments with respect to the claims 03/10/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786